      Case 1:21-cv-00774-LPS Document 1 Filed 05/27/21 Page 1 of 9 PageID #: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


 HANGER SOLUTIONS, LLC,                               CIVIL ACTION NO. _______________
     Plaintiff,
                                                            JURY TRIAL DEMANDED
 v.

 SQUARESPACE, INC.,
     Defendant.



                                   ORIGINAL COMPLAINT

         Plaintiff HANGER SOLUTIONS, LLC (hereinafter, “Plaintiff” or “Hanger”), by and

through its undersigned counsel, files this Original Complaint for Patent Infringement against

Defendant SQUARESPACE, INC. (hereinafter, “Defendant” or “Squarespace”) as follows:

                                   NATURE OF THE ACTION

         1.    This is a patent infringement action for damages related to Defendant’s

infringement of the following United States Patents (collectively, the “Patents-in-Suit”), copies of

which are attached hereto as Exhibit A, Exhibit B, and Exhibit C, respectively:

                U.S. Patent No.                                  Title
          A.       6,430,623    Domain Name Routing
                 (“’623 Patent”)
          B.       6,609,159        Methods, Systems, And Machine Readable Programming For
                                    Interposing Front End Servers Between Servers And Clients
                 (“’159 Patent”)
          C.       6,772,227        Communicating Between Address Spaces
                 (“’227 Patent”)

         2.    Because each of the Patents-in-Suit has expired, Plaintiff seeks only monetary

damages.
   Case 1:21-cv-00774-LPS Document 1 Filed 05/27/21 Page 2 of 9 PageID #: 2




                                             PARTIES

       3.      Hanger is a limited liability company organized and existing under the laws of the

State of Georgia and maintains its principal place of business at 44 Milton Avenue, Suite 254,

Alpharetta, Georgia, 30009 (Fulton County).

       4.      Based upon public information, Squarespace is a corporation duly organized and

existing under the laws of the state of Delaware since October 29, 2007.

       5.      Based upon public information, Squarespace has its principal place of business

located at 225 Varick Street, 12th Floor, New York, New York, 10014 (New York County).

       6.      Based upon public information, Squarespace has a second major place of business

located at 311 SW Washington Street, Portland, Oregon, 97204 (Multnomah County).

       7.      Defendant may be served through its registered agent, Incorporating Services, Ltd.,

3500 S. Dupont Highway, Dover, Delaware 19901.

                                 JURISDICTION AND VENUE

       8.      This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This Court has subject matter jurisdiction

over this case for patent infringement under 28 U.S.C. §§ 1331 and 1338(a).

       9.      The Court has personal jurisdiction over Squarespace because: Defendant has

minimum contacts within the State of Delaware and in this District; Defendant has purposefully

availed itself of the privileges of conducting business in the State of Delaware and in this District;

Defendant has sought protection and benefit from the laws of the State of Delaware and is

incorporated there; Defendant regularly conducts business within the State of Delaware and within

this District, and Plaintiff’s causes of action arise directly from Defendant’s business contacts and

other activities in the State of Delaware and in this District.

       10.     More specifically, Squarespace, directly and/or through its intermediaries, ships,



                                                Page | 2
   Case 1:21-cv-00774-LPS Document 1 Filed 05/27/21 Page 3 of 9 PageID #: 3




distributes, makes, uses, imports, offers for sale, sells, and/or advertises its products and services

in the United States, the State of Delaware, and in this District.

        11.     Based upon public information, Squarespace solicits customers in the State of

Delaware and in this District and has many paying customers who are residents of the State of

Delaware and this District and who use its products in the State of Delaware and in this District.

Squarespace is also incorporated in the State of Delaware and in this District.

        12.     Venue is proper pursuant to 28 U.S.C. § 1400(b) because Squarespace resides in

the District of Delaware because of its formation under the laws of Delaware.

        13.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Squarespace

resides in the District of Delaware because of its formation under the laws of Delaware, which

subjects it to the personal jurisdiction of this Court.

                                BACKGROUND INFORMATION

        14.     The Patents-in-Suit were duly and legally issued by the United States Patent and

Trademark Office (hereinafter, the “USPTO”) after full and fair examinations.

        15.     Plaintiff is the owner of the Patents-in-Suit, and possesses all right, title and interest

in the Patents-in-Suit including the right to enforce the Patents-in-Suit, the right to license the

Patents-in-Suit, and the right to sue Defendant for infringement and recover past damages.

        16.     Plaintiff has at all times complied with the marking provisions of 35 U.S.C. § 287

with respect to the Patents-in-Suit.

        17.     Plaintiff does not sell, offer to sell, make, or use any products itself, so it does not

have any obligation to mark any of its own products under 35 U.S.C. § 287.

        18.     Prior to bringing this lawsuit, the Plaintiff sent Squarespace claim charts for the

‘623 and 227 Patents.




                                                 Page | 3
   Case 1:21-cv-00774-LPS Document 1 Filed 05/27/21 Page 4 of 9 PageID #: 4




                        DEFENDANT’S PRODUCTS AND SERVICES

       19.     Based upon public information, Squarespace owns, operates, advertises, and/or

controls the website www.squarespace.com through which it advertises, sells, offers to sell,

provides and/or educates customers about its products and services, including Squarespace’s

website design and hosting platform and tools. See Exhibit D.

       20.     Based upon public information, Defendant provides sales information, training, and

educational information, for its products. See Exhibit E.

               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 6,430,623

       21.     Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

       22.     U.S. Patent No. 6,430,623 (hereinafter, the “’623 Patent”), was issued on August

6, 2002 after full and fair examination by the USPTO of Application No. 09/492,565 which was

filed on January 27, 2000. See Ex. A.

       23.     Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’623 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its website design and hosting platform and tools. See Ex. D.

       24.     Upon information and belief, the website design and hosting platform and tools

meets each and every element of at least Claim 1 of the ‘623 Patent, either literally or equivalently.

       25.     Based upon public information, the website design and hosting platform and tools

has infringed one or more claims of the ’623 Patent, including Claim 1, because, through an

enabled device, it provides a method for communicating with entities (domains on various

Squarespace web servers) in a private network (LAN/VPN/DMZ/firewalled/etc.) that initiates

communications (from outside the private network via external device) with a first entity (domain)

using a unique identifier (URL, not an IP address) that is used below the application layer



                                               Page | 4
    Case 1:21-cv-00774-LPS Document 1 Filed 05/27/21 Page 5 of 9 PageID #: 5




(transport layer via, e.g., TSLv1.3), and where that first entity (domain) is in the private network

(e.g., private subnet), is an addressable physical entity (web server) that does not have a globally

unique address (e.g., using DMZ) and can communicate messages (packets) toward said first entity

(domain) that reach said first entity via an intermediate entity (router) that has a first global address

(IP address, e.g. 10.1.10.225).

        26.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        27.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

                COUNT II: INFRINGEMENT OF U.S. PATENT NO. 6,609,159

        28.     Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

        29.     U.S. Patent No. 6,609,159 (hereinafter, the “’159 Patent”), was issued on August

19, 2003 after full and fair examination by the USPTO of Application No. 09/201,303 which was

filed on November 30, 1998. See Ex. B.

        30.     Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’159 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its website design and hosting platform and tools. See Ex. D.

        31.     Upon information and belief, the website design and hosting platform and tools

meets each and every element of at least Claim 6 of the ’159 Patent, either literally or equivalently.

        32.     Based upon public information, the website design and hosting platform and tools

has infringed one or more claims of the ’159 Patent, including Claim 6, because it provides a



                                                Page | 5
      Case 1:21-cv-00774-LPS Document 1 Filed 05/27/21 Page 6 of 9 PageID #: 6




method for running an interposed dynamically-loaded library (libvirtd) linked to a back end server

(server with KVM) in a given operating system space (Linux user space); running a front end

server program (QEMU) loaded in the given operating system space (Linux user space); using the

library to respond to standard operating system calls by the back end server, including using the

library to respond to an operating system call by the back end server to accept a connection from

a remote client (guest user on a back end server) by communicating the call and its parameters to

the front end server (host server with QEMU) over a first pipe; using the front end server to accept

a connection from a remote client; using the front end server to communicate a socket associated

with the client connection to the library (via system socket activation); and using the library to

return program flow from the library's execution of the accept call back to the back end server with

information specifying the socket received from the front end server in the same format in which

the operating system returns socket information in response to an accept call.

         33.    Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

         34.    Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

                COUNT III: INFRINGEMENT OF U.S. PATENT NO. 6,772,227

         35.    Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

         36.    U.S. Patent No. 6,772,227 (hereinafter, the “’227 Patent”), was issued on August

3, 2004 after full and fair examination by the USPTO of Application No. 10/147,442 which was

filed on May 16, 2002. See Ex. C. A Certificate of Correction was issued on June 5, 2007. See

id.



                                               Page | 6
    Case 1:21-cv-00774-LPS Document 1 Filed 05/27/21 Page 7 of 9 PageID #: 7




        37.     Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’227 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its website design and hosting platform and tools. See Ex. D.

        38.     Upon information and belief, the website design and hosting platform and tools

meets each and every element of at least Claim 1 of the ’227 Patent, either literally or equivalently.

        39.     Based upon public information, website design and hosting platform and tools has

infringed one or more claims of the ’227 Patent, including Claim 1, because it provides a receiving

a message (packet) from a first entity in a first address space (e.g., 10.1.10.225), said message

includes a destination network address (198.185.159.176) and an identification of a second entity

(www.squarespace.com) in a second address space, said second entity does not have a routable

address in said first address space (e.g., using DMZ); determining a destination address in said

second address space for said message based on said identification; and sending said message to a

destination using said destination address (e.g., using SNI routing) in said second address space

(e.g., DMZ).

        40.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        41.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

                                         JURY DEMAND

        42.     Plaintiff demands a trial by jury on all issues.




                                                Page | 7
Case 1:21-cv-00774-LPS Document 1 Filed 05/27/21 Page 8 of 9 PageID #: 8




                                   PRAYER FOR RELIEF

   43.        Plaintiff respectfully requests the following relief:

         A.      An adjudication that one or more claims of the Patents-in-Suit has been

                 infringed, either literally and/or under the doctrine of equivalents, by

                 Squarespace;

         B.      An award of damages to be paid by Squarespace adequate to compensate

                 Plaintiff for Squarespace’s past infringement, including interest, costs, and

                 disbursements as justified under 35 U.S.C. § 284 and, if necessary to adequately

                 compensate Plaintiff for Squarespace’s infringement, an accounting of all

                 infringing sales including, but not limited to, those sales not presented at trial;

         C.      That this Court declare this to be an exceptional case and award Plaintiff its

                 reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and,

         D.      Any further relief that this Court deems just and proper.




                                              Page | 8
   Case 1:21-cv-00774-LPS Document 1 Filed 05/27/21 Page 9 of 9 PageID #: 9




Dated: May 27, 2021                  Respectfully submitted,

                                     Stamoulis & Weinblatt, LLC

                                     /s/ Stamatios Stamoulis
                                     Stamatios Stamoulis (#4606)
                                     Richard C. Weinblatt (#5080)
                                     800 N. West Street Third Floor
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 999-1540
                                     Email: stamoulis@swdelaw.com
                                     Email: weinblatt@swdelaw.com

                                     ATTORNEYS FOR PLAINTIFF Hanger Solutions,, LLC


Of Counsel
HENINGER GARRISON DAVIS, LLC
James F. McDonough, III (Bar No. 117088, GA)
Jonathan R. Miller (Bar No. 507179, GA)
Travis E. Lynch (Bar No. 162373, GA)
3621Vinings Slope, Suite 4320
Atlanta, Georgia 30339
Telephone: (404) 996-0869, -0863, -0867
Facsimile: (205) 547-5502, -5506, -5515
Email: jmcdonough@hgdlawfirm.com
Email: jmiller@hgdlawfirm.com
Email: tlynch@hgdlawfirm.com

LIST OF EXHIBITS
   A. U.S. Patent No. 6,430,623
   B. U.S. Patent No. 6,609,159
   C. U.S. Patent No. 6,772,227
   D. Webpage Describing Products Offered
   E. Webpage Describing Support for Products




                                         Page | 9
